Exhibit 99.1 FOR IMMEDIATE RELEASE TETRA TECHNOLOGIES, INC. REPORTS SECOND QUARTER EARNINGS OF $0.40 PER SHARE August 8, 2008 (The Woodlands, Texas), TETRA Technologies, Inc. (TETRA or the Company) (NYSE:TTI) today announced that its second quarter 2008 earnings were $0.40 per share, versus the $0.29 per share reported in the second quarter of 2007. The results for the second quarter of 2008 set an all-time quarterly record for the Company’s earnings per share and revenues on a split-adjusted basis and excluding gains on the sale of businesses. All financial data in the text portion of this release are reported in US dollars and are before discontinued operations, and all per share amounts are fully diluted. Consolidated revenues for the quarter ended June 30, 2008 were $304,389,000 versus $254,054,000 in the second quarter of 2007 and $225,156,000 in 2008’s first quarter. Total gross profit was $77,427,000 in the second quarter of 2008 versus $60,605,000 in the second quarter of 2007 and $42,047,000 in 2008’s first quarter. Income before discontinued operations was $30,157,000 in the second quarter of 2008 versus $22,165,000 in the comparable period of 2007, and $7,354,000 in the first quarter of 2008. Net income (including discontinued operations) was $29,417,000 in 2008’s second quarter versus $22,870,000 in 2007’s second quarter and $6,687,000 in 2008’s first quarter. Consolidated results per share from continuing operations for the second quarter of 2008 were earnings of $0.40 with 75,752,000 weighted average diluted common shares outstanding versus $0.29 with 76,414,000 weighted average diluted common shares outstanding in the second quarter of 2007. Divisional pretax earnings from continuing operations in the second quarter of 2008 versus the second quarter of 2007 and the first quarter of 2008 were: Fluids Division – $15,570,000 in 2Q 2008, $10,265,000 in 2Q 2007 and $6,841,000 in 1Q 2008; Well Abandonment & Decommissioning Services (WA&D Services) – $11,547,000 in 2Q 2008, $12,675,000 in 2Q 2007 and a loss of $4,103,000 in 1Q 2008; Maritech – $17,569,000 in 2Q 2008, $8,561,000 in 2Q 2007 and $7,374,000 in 1Q 2008; and,
